Mrs. Lenhard, the complaining witness, testified that, in answer to the suggestion that "they would like to have a drink," the defendant "went outside and got a bottle or a jug and brought it back in the house." They then "all took a drink," and then defendant poured some of the contents of the jug into a bottle, filling it, and gave it to Evans. She "heard something about money." She further testified:
"Q. And were they all a little bit under the influence of liquor after that, Mrs. Lenhard? *Page 340 
"A. Well, I wouldn't say that.
"Q. Well, were they somewhat intoxicated?
"A. Mr. Lenhard was the worst that night.
"Q. He was quite intoxicated, was he?
"A. Yes.
"Q. Now, was Mr. Morse apparently somewhat intoxicated?
"A. Oh, he had had a drink, but I couldn't say that he was intoxicated. Mr. Evans was not intoxicated. I didn't see him drink from the bottle he got from Morse. I think I saw the other man drink from the bottle. * * * It had very much the appearance of, oh, dark colored tea, I would call it, but without knowing or tasting it."
When they left, the defendant took the jug and put it back in his car. On cross-examination by defendant's counsel, she said:
"They all drank out of the jug. I don't know what was in the bottle Morse gave to Evans. Mr. Lenhard was the only one that was intoxicated. Mr. Evans was not intoxicated."
Evans testified:
"I saw Mr. Morse bring in a gallon jug. He volunteered to give us a drink, but I did not ask him for it, and he volunteered to get me a pint or a half a pint. * * * He gave me a bottle about a half a pint in the living room, but I did not pay him for it, but offered to pay him and he said no." When he went outside, he and another man drank its contents. He was apparently a very unwilling witness. At first he said he felt no effects from it, but, on his attention being called to his examination taken in justice's court, he said that he felt the effects of it "a little bit." These were the only witnesses sworn. *Page 341 
The complaint in this case was made by Mrs. Lenhard in an apparent effort to stop the practice of her husband's friends in bringing intoxicating liquor to their house. The jury had the right to draw a fair and reasonable inference from the testimony submitted. When the defendant arrived and was told that those present "would like to have a drink," what did he think they wanted? When he got the jug and gave them a drink from it, was he satisfying their desire with water, tea, coffee, or some nonalcoholic beverage? When he filled the bottle and gave it to Evans, and Evans offered to pay him for it, what inference can fairly be drawn as to what it contained? Might not the jury, and may not we, consider the fact that the possession and sale of intoxicating liquor is forbidden by law, and that what there occurred was but the natural thing for defendant to do when he had a jug of such liquor in his possession and was willing that his friends should share it with him?
Evidence is not merely that which a witness swears to. It is that which satisfies and convinces the minds of the jury of the truth of the existence of a fact.
"Again, evidence in its effect may be such as directly to prove the fact in issue or its probative effect may be indirect by the establishment of another fact from which the fact in issue may be inferred." 10 Rawle C. L. p. 860.
The fact here sought to be established was that the bottle given to Evans by the defendant contained intoxicating liquor. The evidence relating thereto has been stated. Inferences are the conclusions drawn by reason and common sense and human experience from premises established by proof. Clearly, it seems to me, the jury were justified in *Page 342 
drawing the fair and reasonable inference from the evidence submitted that the defendant had intoxicating liquor in his possession, as charged in the information.
The judgment should be affirmed.
CLARK, J., concurred with SHARPE, J. McDONALD, J., took no part in this decision.